FLY, Chief Justice.
This suit was filed by G. B. Outlaw and R. S. Tatum against the Los Olmos Oil & Gas Company and J. W. Richards, its president, and sought to recover of them certain shares of stock in the corporation alleged to be their property, and also a commission of $1,000 alleged to be due G. B. Outlaw for the sale of certain stock..
The court instructed a verdict for appellees.
The petition goes into great detail in pleading what appellants thought to be the facts in the case, many of such facts being immaterial and not at all illuminating. For instance, it was pleaded that appellants and Richards desired to obtain a charter for a corporation to be called the Virginia Oil & Gas Company, but could not obtain it because a charter had already been obtained for a corporation of the same name, and consequently they named the new corporation Los Olmos Oil & Gas. Company, and it was so chartered. Much of the petition is consumed in the allegations of immaterial matters.
The testimony showed that appellants had sold all their shares in the corporation to J. W. Richards. The written transfer of all interests in the corporation was in terms so plain that any one could understand it, and is as follows:
“That we, G. B. Outlaw and R. S. Tatum, acting by and through his attorney as aforesaid, parties of the first part, for and in consideration of the sum of $125.00 and other good and valuable consideration, to us in hand paid by J. W. Richards, party of the second part, the receipt of all which is hereby acknowledged, hereby bargain, sell, transfer, assign and convey all our. right, title and interest of whatsoever kind, owned by us or to which we may be. entitled, in and to the Los Olmos Oil & Gas Company, unto the said J. W. Richards, his heirs, assigns and legal representatives;
“And for the same consideration, we the said G. B. Outlaw and R. S. Tatum, acting *532by and through his attorney as aforesaid, parties of the first part, hereby agree and' bind ourselves to endorse or cause to be endorsed and have transferred and assigned upon the books of the Los Olmos Oil & Gas Company, all stock and certificates of stock which we own. or to which .we may be entitled, or that may be issued to us or either of us in said company, as soon as said stock certificates shall have been, and/or may be issued to us.”
■ In addition, it was clearly shown that Outlaw had no authority to sell shares in the corporation and in fact the corporation had no shares that it could sell.
The demands of appellants had no foundation in law or fact, and the court properly instructed a verdict against them.
The judgment is affirmed.